Citation Nr: 1124810	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  09-06 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability (bilateral hand disfigurement) which is claimed to have resulted from procedures performed on behalf of VA on March 1, 2006; and June 2, 2006.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from January 1965 to June 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO).  In March 2011, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the claims file.  At the hearing the Veteran identified additional VA treatment records that were not associated with the claims file.  The undersigned instructed the Veteran's representative to work with the RO to obtain such records.  A review of the claims file reveals that some records have been obtained; although it appears as if there are still additional VA treatment records outstanding. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2010).

In March 2006 (right hand) and June 2006 (left hand), the Veteran underwent surgery on behalf of VA by T. N., M.D. for Dupuytren's contractures.  The Veteran contends that subsequent to these surgeries, he now has bilateral hand disfigurement.  Specifically, he alleges he has extreme scar tissue, pain and numbness; he is unable to grip anything; and that his hands are grossly disfigured.  

When a Veteran suffers additional disability or death as a result of training, hospital care, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death was service-connected.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.358, 3.361 (2011).  To prevail, the evidence must show some degree of fault, and more specifically, that the proximate cause of the disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing medical care or was an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or, that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's informed consent.  38 C.F.R. § 3.361(d)(1).

Treatment records from Dr. T. N. dated from February 2006 to June 2006 show, in part, that the Veteran underwent the aforementioned surgeries.  On the March 1, 2006 operative report, Dr. T. N. notes that the risks were explained to the Veteran.  Such risks included bleeding; infection; poor results; scar; further surgery; recurrence; tendon, vessel and nerve damage; fistula; failure to improve; flap necrosis; and other potential complications.  He indicated that the Veteran understood the risks and agreed to proceed.  A review of the record reveals that the informed consent for that particular (March 1, 2006) procedure is not associated with the claims file.  The Veteran has stated and testified that he was not advised of the risks involved with the procedure (notably, informed consent for the June 2, 2006 left hand procedure, as well as the Veteran's second June 28, 2006 right hand procedure is associated with the claims file).  While, Dr. T. N. references that the Veteran understands the risks and agreed to proceed, a determination as to whether there was informed consent involves consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  It cannot be said, at this point, that there has been such compliance when the actual consent document, reflecting the Veteran's signature, is not part of the record.

Furthermore, the Veteran has not been afforded a VA examination to secure a medical advisory opinion in this matter.  As there are medical questions presented for which there is inadequate competent response, such examination is also necessary.  

Finally, a June 2010 VA treatment record from W. M. H., M.D. notes that the Veteran is scheduled for another surgery on his right hand.  Such record suggests ongoing VA treatment (as he apparently receives all his care from VA).  The most recent VA treatment records associated with the claims file are from December 2007.  As records of any VA treatment are constructively of record (and may contain pertinent information), they must be secured.  

Accordingly, the case is REMANDED for the following action:

1. Obtain an actual copy of the Veteran's informed consent form from March 1, 2006.  If the form is not available, it should be so stated for the record.

2. Additionally, the RO should secure for the record copies of the complete clinical records of all VA evaluations and/treatment the Veteran has received for his hands from January 2008 to the present.

3. After the form and records are obtained and associated with the claims file, the RO should then arrange for the Veteran to be examined by an appropriate physician who must obtain a complete, pertinent history from the Veteran (to include eliciting from him his allegations as to what specific disability/additional disability, i.e., pathology, symptoms, impairment, he believes have resulted from VA treatment), review his claims file (including this remand), and provide opinions responding to the following:

(a) Does the Veteran have (or since his claim was filed has had) any chronic additional disability due to the VA procedures on March 1, 2006 and June 2, 2006 and associated care, that is not a natural consequence of the procedure?  Please identify the additional disability (by pathology and associated impairment of function).  The explanation of rationale for this opinion should address all pathology and functional impairment the Veteran seeks to have compensated under § 1151. 

(b) For any (and each) additional disability entity identified as resulting from (or aggravated by) the March 1, and June 2, 2006 procedures and associated care, please indicate whether any fault (negligence, etc.) in the treatment provided by VA was an etiological factor, and whether or not the disability/additional disability was an unforeseen consequence of the VA treatment?   Please provide comment on the overall standard of care provided.

4. The RO should then readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


